UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       12/5/2019
------------------------------------------------------X
ALROY RICHARDS,                                       :
                                                      :
                           Plaintiff,                 :       ORDER
                                                      :
         -v-                                          :       19-CV-10697 (GHW) (JLC)
                                                      :
CITY OF NEW YORK                                      :
COMPTROLLER, et al.                                   :
                                                      :
                           Defendants.                :
------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Plaintiff Alroy Richards, proceeding pro se, filed the instant suit against

defendants alleging employment discrimination, breach of contract, and violation of

the Whistleblower Protection Act, among other claims. Dkt. No. 2. He has moved

for appointment of counsel by motion dated November 23, 2019. Dkt. No. 7.

Richards seeks counsel because he “has limited knowledge, skills, experience, and

qualifications . . . [and no] experience with Federal Court case matters.” Id.

        The Court does not have a budget to pay appointed counsel in civil cases and

has no power to enlist a lawyer to serve without pay. Mallard v. U.S. Dist. Court

for the S. Dist. of Iowa, 490 U.S. 296, 301-10 (1989). The Court must be mindful

that volunteer attorney time is a precious commodity, and “courts should not grant

such applications [for appointment of counsel] indiscriminately.” Cooper v. A.

Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989). Accordingly, for the Court to order

the appointment of counsel, a plaintiff must first make “a threshold showing of

some likelihood of merit.” Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010) (quoting

                                                          1
Cooper, 877 F.2d at 174; Hodge v. Police Officers, 802 F.2d 58, 60-61 (2d Cir. 1986));

accord Parks v. Smith, 505 F. App’x 42, 43 (2d Cir. 2012). Only then can the Court

consider the other factors going to whether counsel should be appointed; namely,

“‘the [plaintiff’s] ability to investigate the crucial facts, whether conflicting evidence

implicating the need for cross-examination will be the major proof presented . . . the

[plaintiff’s] ability to present the case, the complexity of the legal issues and any

special reason . . . why appointment of counsel would be more likely to lead to a just

determination.’” Johnston, 606 F.3d at 42 (quoting Hodge, 802 F.2d at 61-62);

accord Dolan v. Connolly, 794 F.3d 290 (2d Cir. 2015).

      At this early stage in the proceedings, the Court denies Richards’s application

for appointment of counsel without prejudice to renewal because the Court is unable

to conclude that Richards’s claims likely have merit and is otherwise not aware of

any special reason that would compel the appointment of counsel in this case.

Accordingly, Richards’s application for appointment of pro bono counsel is denied

without prejudice to possible renewal at a later stage in the case. The Clerk is

respectfully directed to mail a copy of this order to Richards and to close docket

entry number 7 and mark it denied.

      SO ORDERED.

Dated: December 5, 2019
       New York, New York




                                            2
